Citation Nr: 9933534	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for disc disease and 
low back strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1986 to 
July 1989 and from October 1989 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim for an 
increased evaluation for service-connected low back 
disability, evaluated at that time as 20 percent disabling.  
The veteran's notice of disagreement was received in October 
1996, a statement of the case was issued in November 1996, 
and a substantive appeal was received in November 1996.  The 
veteran testified at a personal hearing at the RO in January 
1997.  By decision in February 1997, the evaluation of the 
veteran's low back disability was increased to 40 percent, 
effective from June 24, 1996.

During the course of the present appeal, the veteran made 
reference to cervical spine problems as well.  By rating 
decision in July 1998, service connection was established for 
cervical spine disability.  However, an appeal was not 
initiated from that determination, and the only issue before 
the Board is entitlement to an increased rating for her 
service-connected low back disability. 

The Board further notes that the veteran indicated in an 
October 1998 communication that she wanted to appear at an RO 
hearing to consolidated her records.  The RO contacted the 
veteran to ascertain which issue the veteran wished to 
address and also advised her that her records were available 
for review until a certain date.  No response was received 
from the veteran and she did not report to review her file 
during the specified time period.  In view of the RO efforts 
to clarify the veteran's request and allow her to review her 
claims file, the Board finds that no useful purpose would be 
served by delaying appellate review for any further action by 
the RO.


FINDING OF FACT

The veteran's service-connected low back disability is 
productive of no more than severer lumbosacral strain without 
any neurological symptoms.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 40 
percent for the veteran's service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for her 
service-connected low back disability should be increased to 
reflect more accurately the severity of her symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally granted service connection for 
back pain, residuals of a fall, in September 1994.  The 
initial evaluation was 10 percent.  The rating was increased 
to 20 percent in an October 1994 decision, and was continued 
at that level in the August 1996 decision currently on 
appeal.  Subsequently, in a February 1997 hearing officer's 
decision, the veteran's low back disability was assigned a 40 
percent evaluation effective June 24, 1996.

Clinical records from the VA Medical Center (VAMC) show that 
the veteran was receiving physical therapy treatments in 
1995.  A July 1996 x-ray series of the lumbosacral spine 
revealed no change from prior study performed in August 1994.  
There was very minimal arthritis in the lumbar spine with 
very minimal scoliosis in the lower lumbar spine to the left.  
A VA examination was performed in July 1996.  The veteran 
complained of persistent pain in her back radiating in and 
around her pelvis and down partially into her right leg.  She 
had not had any back surgery, was not using a brace, and was 
not taking any medication.  Increased activity bothered her 
back.  Physical examination did not show any kyphosis or 
scoliosis.  She had some tenderness and pain to palpation and 
motion.  She could forward flex to 75 degrees, and could back 
extend and side bend and rotate to 30 degrees.  She could 
rise onto her toes and heels with no neurological involvement 
noted.  The diagnosis was residuals of an injury to the 
lumbar spine.

A neurological examination was performed in August 1996.  The 
veteran complained of right lumbosacral pain radiating in to 
the posterolateral aspect of the right thigh, and further 
into the lateral aspect of the calf to the right big toe for 
the last week.  She described the pain as constant, sharp and 
associated with muscle spasms.  On physical examination, she 
had no neurological symptoms relating to the lumbar spine.  
The pertinent diagnosis was chronic lumbar myofascial pain.

In January 1997, the veteran testified in a personal hearing 
at the RO.  The veteran testified that she had been told by a 
neurologist at the VA that she had a herniated disc.  She did 
not specify in which region of the spine this disc was 
located.  The veteran stated that she injured herself in 
Somalia in 1993 when her unit was ordered to take cover as 
there was enemy fire heard.  While running to take cover, she 
fell into a big pothole.  She described her treatment over 
the years as including cold packs and a TENS unit.  She had 
lost approximately three days of work in the last year due to 
her back.  In the morning on getting out of bed, her back was 
very stiff.  She stated that she had most difficulty with 
climbing stairs.  She described a constant low back pain, 
going down her right leg to the knee, and feeling like a 
pinch.  The pain is always present, and sometimes wakes her 
up at night.  She was taking some muscle relaxants for the 
pain.  She also had a charley horse or cramp in her leg at 
times.  She did not have any numbness.

The claims file contains numerous records documenting the 
veteran's complaints of low back pain, and treatment for 
those complaints at the VAMC.  The veteran resumed physical 
therapy in May 1996.  She was evaluated for neurological 
symptoms on several occasions, but these were found to be 
limited to the cervical spine.  The Board acknowledges here 
that a May 1996 x-ray report includes an impression of disc 
herniation at L4-5.  However, the actual x-ray findings as 
set forth in detail in that report make reference to disc 
herniation at C4-5, and the Board believes it clear from the 
report as a whole that the reference in the impression to L4-
5 was an error in that the disc herniation was at C4-5 
instead. 

A VA examination was performed in May 1997.  It was noted 
that there was question about a history of disk disease, and 
that the examiner would request magnetic resonance imaging 
(MRI) scans to clarify this, and determine whether all the 
disk disease is in the cervical spine.  On physical 
examination, the veteran could ambulate independently.  She 
was able to toe and heel walk and squat.  There was no 
physical deformity of the spine.  The veteran had TENS 
patches in place for pain relief.  There was minimal pain 
with motion of the back.  The veteran could forward flex to 
95 degrees, extend, bend and rotate to 30 degrees.  There 
were no neurological abnormalities noted.  An x-ray of the 
lumbosacral spine was taken, which revealed no significant 
bone pathology in that area.  The diagnosis was lumbosacral 
strain, with lumbar disk disease, however, as earlier noted, 
the disk disease had not yet been verified by studies.  

In June 1997, an MRI of the cervical and lumbar spines was 
performed.  The MRI of the lumbar spine was completely normal 
with no evidence of spinal stenosis.  The examiner from the 
May 1997 examination authored an addendum to his examination 
report in April 1998.  At that time he noted that the lumbar 
MRI scan was negative and there was no herniated disc in the 
lumbar area, so all disc disease was related to the cervical 
spine.  The diagnosis was lumbar strain.

The claims file contains clinical records from the VAMC 
documenting the veteran's continued complaints of and 
treatment for back pain from 1996 until May 1998.  At a 
January 1998 visit to the Pain Clinic, the veteran reported a 
decrease in her pain and said she couldn't remember when she 
last felt that good.

The veteran's back disability is rated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5295 for lumbosacral strain.  A 
40 percent evaluation is issued where lumbosacral strain is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The veteran is currently assigned the highest 
evaluation pursuant to this provision.  

Likewise there is no higher evaluation available for 
limitation of motion of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, DC 5292.  The highest evaluation under DC 5292 is 40 
percent for severe limitation of motion of the lumbar spine.  

DC 5293 provides for a 60 percent evaluation in pronounced 
cases with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A 40 percent evaluation is granted where the 
intervertebral disc syndrome is severe and productive of 
recurring attacks, with intermittent relief.  Although there 
has been reference in the record to disk disease, it was 
conclusively determined by MRI in June 1997 that the veteran 
does not have disk disease of the lumbar spine.  Thus, 
38 C.F.R. § 4.71a, DC 5293, for intervertebral disc syndrome, 
is not applicable, and a higher evaluation under that 
diagnostic code is unavailable.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for the veteran's service-connected low back 
disability.  Regardless of how the disability has been 
described for rating purposes, there is no evidence of any 
disc syndrome in the lower spine.  As noted in the 
introduction, the severity of the veteran's service-connected 
cervical spine disability (which apparently does involve disc 
symptomatology) is not before the Board with regard to the 
current appeal.  The only question before the Board involves 
the lower spine.  For the reasons set forth above, the Board 
is unable to find any basis for assignment of an evaluation 
in excess of 40 percent at this time.  In making this 
determination, the Board has been mindful of the provisions 
of 38 U.S.C.A. § 5107(a), but there is not a state of 
equipoise of the negative evidence and the positive evidence 
to otherwise allow for a favorable decision. 

Extraschedular Ratings

Finally, the veteran's representative has raised the issue of 
the applicability of the extraschedular provision to the 
veteran's right and left knee claims.  See 38 C.F.R. 
§ 3.321(b)(1).  Referral for extraschedular consideration is 
appropriate in cases where the disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board is 
unable to find that there has been any showing in the present 
case that the schedular criteria applicable to the veteran's 
low back disability are in any way inadequate to accurately 
and equitably evaluate the severity of this disability.  
There has been no showing of marked interference with 
employment or frequent hospitalizations due to low back 
disability.  The Board therefor finds that the disabilities 
can be adequately evaluated under the applicable schedular 
provisions and referral for extraschedular consideration is 
not warranted.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

